Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of December 31, 2008,
by and between B&G FOODS, INC. (hereinafter the “Corporation”) and DAVID L.
WENNER (hereinafter “Wenner”).

 

WHEREAS, Wenner and the Corporation entered into that certain Employment
Agreement, as amended by a First Amendment dated October 13, 2004 (the “Original
Agreement”);

 

WHEREAS, Wenner and the Corporation desire to amend and restate the Original
Agreement in its entirety as set forth herein.

 

NOW THEREFORE, in consideration of the material advantages accruing to the two
parties and the mutual covenants contained herein, the Corporation and Wenner
agree with each other to amend and restate the Original Agreement, and the
Original Agreement is hereby amended and restated in its entirety as follows

 


1.             EFFECTIVE DATE.  FOR PURPOSES OF THIS AGREEMENT, THE “EFFECTIVE
DATE” SHALL MEAN DECEMBER 31, 2008.


 


2.             EMPLOYMENT. WENNER WILL RENDER FULL-TIME PROFESSIONAL SERVICES TO
THE CORPORATION AND, AS DIRECTED BY THE CORPORATION, TO ITS SUBSIDIARIES OR
OTHER AFFILIATES (AS DEFINED IN PARAGRAPH 3 BELOW), IN THE CAPACITY OF PRESIDENT
AND CHIEF EXECUTIVE OFFICER UNDER THE TERMS AND CONDITIONS OF THIS AGREEMENT. 
HE WILL AT ALL TIMES, FAITHFULLY, INDUSTRIOUSLY AND TO THE BEST OF HIS ABILITY,
PERFORM ALL DUTIES THAT MAY BE REQUIRED OF HIM BY VIRTUE OF HIS POSITION AS
PRESIDENT AND CHIEF EXECUTIVE OFFICER AND IN ACCORDANCE WITH THE DIRECTIONS AND
MANDATES OF THE BOARD OF DIRECTORS OF THE CORPORATION.  IT IS UNDERSTOOD THAT
THESE DUTIES SHALL BE SUBSTANTIALLY THE SAME AS THOSE OF A PRESIDENT AND CHIEF
EXECUTIVE OFFICER OF A SIMILAR BUSINESS CORPORATION ENGAGED IN A SIMILAR
ENTERPRISE. WENNER IS HEREBY VESTED WITH AUTHORITY TO ACT ON BEHALF OF THE
CORPORATION IN KEEPING WITH POLICIES ADOPTED BY THE BOARD OF DIRECTORS, AS
AMENDED FROM TIME TO TIME.  WENNER SHALL REPORT SOLELY AND DIRECTLY TO THE BOARD
OF DIRECTORS.


 


3.             SERVICES TO SUBSIDIARIES OR OTHER AFFILIATES. THE CORPORATION AND
WENNER UNDERSTAND AND AGREE THAT IF AND WHEN THE CORPORATION SO DIRECTS, WENNER
SHALL ALSO PROVIDE SERVICES TO ANY SUBSIDIARY OR OTHER AFFILIATE (AS DEFINED
BELOW) BY VIRTUE OF HIS EMPLOYMENT UNDER THIS AGREEMENT.  IF SO DIRECTED, WENNER
AGREES TO SERVE AS PRESIDENT AND CHIEF EXECUTIVE OFFICER OF SUCH SUBSIDIARY OR
OTHER AFFILIATE OF THE CORPORATION, AS A CONDITION OF HIS EMPLOYMENT UNDER THIS
AGREEMENT, AND UPON THE TERMINATION OF HIS EMPLOYMENT UNDER THIS AGREEMENT,
WENNER SHALL NO LONGER PROVIDE SUCH SERVICES TO THE SUBSIDIARY OR OTHER
AFFILIATE. THE PARTIES RECOGNIZE AND AGREE THAT WENNER SHALL PERFORM SUCH
SERVICES AS PART OF HIS OVERALL PROFESSIONAL SERVICES TO THE CORPORATION BUT
THAT IN CERTAIN CIRCUMSTANCES APPROVED BY THE CORPORATION HE MAY RECEIVE
ADDITIONAL COMPENSATION FROM SUCH SUBSIDIARY OR OTHER AFFILIATE.  FOR PURPOSES
OF THIS AGREEMENT, AN “AFFILIATE” IS ANY CORPORATION OR OTHER ENTITY THAT IS
CONTROLLED BY, CONTROLLING OR UNDER COMMON CONTROL WITH THE CORPORATION.
“CONTROL” MEANS THE DIRECT OR INDIRECT BENEFICIAL

 

--------------------------------------------------------------------------------



 


OWNERSHIP OF AT LEAST FIFTY (50%) PERCENT INTEREST IN THE INCOME OF SUCH
CORPORATION OR ENTITY, OR THE POWER TO ELECT AT LEAST FIFTY (50%) PERCENT OF THE
DIRECTORS OF SUCH CORPORATION OR ENTITY, OR SUCH OTHER RELATIONSHIP WHICH IN
FACT CONSTITUTES ACTUAL CONTROL.


 


4.             TERM OF AGREEMENT. THE INITIAL TERM OF WENNER’S EMPLOYMENT UNDER
THIS AGREEMENT SHALL COMMENCE ON THE EFFECTIVE DATE AND END ON DECEMBER 31,
2010; PROVIDED THAT UNLESS NOTICE OF TERMINATION HAS BEEN PROVIDED IN ACCORDANCE
WITH PARAGRAPH 7(A) AT LEAST SIXTY (60) DAYS PRIOR TO THE EXPIRATION OF THE
INITIAL TERM OR ANY ADDITIONAL TWELVE (12) MONTH TERM (AS PROVIDED BELOW), OR
UNLESS THIS AGREEMENT IS OTHERWISE TERMINATED IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT, THIS AGREEMENT SHALL AUTOMATICALLY BE EXTENDED FOR ADDITIONAL
TWELVE (12) MONTH PERIODS (THE “TERM”).


 


5.             BASE COMPENSATION. DURING THE TERM, IN CONSIDERATION FOR THE
SERVICES AS PRESIDENT AND CHIEF EXECUTIVE OFFICER REQUIRED UNDER THIS AGREEMENT,
THE CORPORATION AGREES TO PAY WENNER AN ANNUAL BASE SALARY OF FOUR HUNDRED
SEVENTY-THREE THOUSAND DOLLARS ($473,000), OR SUCH HIGHER FIGURE AS MAY BE
DETERMINED AT AN ANNUAL REVIEW OF HIS PERFORMANCE AND COMPENSATION BY THE
COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS.  THE ANNUAL REVIEW OF WENNER’S
BASE SALARY SHALL BE CONDUCTED BY THE COMPENSATION COMMITTEE OF THE BOARD OF
DIRECTORS WITHIN A REASONABLE TIME AFTER THE END OF EACH FISCAL YEAR OF THE
CORPORATION AND ANY INCREASE SHALL BE RETROACTIVE TO JANUARY 1ST OF THE THEN
CURRENT AGREEMENT YEAR. THE AMOUNT OF ANNUAL BASE SALARY SHALL BE PAYABLE IN
EQUAL INSTALLMENTS CONSISTENT WITH THE CORPORATION’S PAYROLL PAYMENT SCHEDULE
FOR OTHER EXECUTIVE EMPLOYEES OF THE CORPORATION. WENNER MAY CHOOSE TO SELECT A
PORTION OF HIS COMPENSATION TO BE PAID AS DEFERRED INCOME THROUGH QUALIFIED
PLANS OR OTHER PROGRAMS CONSISTENT WITH THE POLICY OF THE CORPORATION AND
SUBJECT TO ANY AND ALL APPLICABLE FEDERAL, STATE OR LOCAL LAWS, RULES OR
REGULATIONS.


 


6.             OTHER COMPENSATION AND BENEFITS. DURING THE TERM, IN ADDITION TO
HIS BASE SALARY, THE CORPORATION SHALL PROVIDE WENNER THE FOLLOWING:


 


(A)                                  INCENTIVE COMPENSATION. WENNER SHALL
PARTICIPATE IN THE COMPANY’S ANNUAL BONUS PLAN (THE “ANNUAL BONUS PLAN”), AS
SHALL BE ADOPTED AND/OR MODIFIED FROM TIME TO TIME BY THE BOARD OF DIRECTORS OR
THE COMPENSATION COMMITTEE. ANNUAL BONUS PLAN AWARDS ARE CALCULATED AS A
PERCENTAGE OF WENNER’S BASE SALARY ON THE LAST DAY OF THE ANNUAL BONUS PLAN
PERFORMANCE PERIOD. THE PERCENTAGES OF BASE SALARY THAT WENNER IS ELIGIBLE TO
RECEIVE BASED ON PERFORMANCE RANGE FROM 0% AT “THRESHOLD” TO 50% AT “TARGET” AND
TO 100% AT “MAXIMUM,” AS SUCH TERMS ARE DEFINED IN THE ANNUAL BONUS PLAN. 
ANNUAL BONUS PLAN AWARDS ARE PAYABLE NO LATER THAN THE 15TH DAY OF THE THIRD
MONTH FOLLOWING THE END OF EACH FISCAL YEAR OF THE CORPORATION.  IN ADDITION,
WENNER SHALL BE ELIGIBLE TO PARTICIPATE IN ALL OTHER INCENTIVE COMPENSATION
PLANS, IF ANY, THAT MAY BE ADOPTED BY THE CORPORATION FROM TIME TO TIME AND WITH
RESPECT TO WHICH THE OTHER EXECUTIVE EMPLOYEES OF THE CORPORATION ARE ELIGIBLE
TO PARTICIPATE.


 


(B)                                 VACATION. WENNER SHALL BE ENTITLED TO FOUR
(4) WEEKS OF COMPENSATED VACATION TIME DURING EACH YEAR, TO BE TAKEN AT TIMES
MUTUALLY AGREED UPON BETWEEN HIM AND THE CHAIRPERSON OF THE BOARD OF DIRECTORS. 
VACATION ACCRUAL SHALL BE LIMITED TO THE AMOUNT STATED IN THE CORPORATION’S
POLICIES CURRENTLY IN EFFECT, AS AMENDED FROM TIME TO TIME.

 

2

--------------------------------------------------------------------------------



 


(C)                                  SICK LEAVE AND DISABILITY. WENNER SHALL BE
ENTITLED TO PARTICIPATE IN SUCH COMPENSATED SICK LEAVE AND DISABILITY BENEFIT
PROGRAMS AS ARE OFFERED TO THE CORPORATION’S OTHER EXECUTIVE EMPLOYEES.


 


(D)                                 MEDICAL AND DENTAL INSURANCE. WENNER, HIS
SPOUSE, AND HIS DEPENDENTS, SHALL BE ENTITLED TO PARTICIPATE IN SUCH MEDICAL AND
DENTAL INSURANCE PROGRAMS AS ARE PROVIDED TO THE CORPORATION’S OTHER EXECUTIVE
EMPLOYEES.


 


(E)                                  EXECUTIVE BENEFITS AND PERQUISITES. WENNER
SHALL BE ENTITLED TO RECEIVE ALL OTHER EXECUTIVE BENEFITS AND PERQUISITES TO
WHICH ALL OTHER EXECUTIVE EMPLOYEES OF THE CORPORATION ARE ENTITLED.


 


(F)                                    AUTOMOBILE AND CELLULAR PHONE. THE
CORPORATION AGREES TO PROVIDE WENNER WITH A MONTHLY AUTOMOBILE ALLOWANCE OF
$833.33 AND TO PROVIDE FOR THE USE BY WENNER OF A CELLULAR TELEPHONE AT THE
CORPORATION’S EXPENSE.


 


(G)                                 LIABILITY INSURANCE. THE CORPORATION AGREES
TO INSURE WENNER UNDER THE APPROPRIATE LIABILITY INSURANCE POLICIES, IN
ACCORDANCE WITH THE CORPORATION’S POLICIES AND PROCEDURES, FOR ALL ACTS DONE BY
HIM WITHIN THE SCOPE OF HIS AUTHORITY IN GOOD FAITH AS PRESIDENT AND CHIEF
EXECUTIVE OFFICER THROUGHOUT THE TERM.


 


(H)                                 PROFESSIONAL MEETINGS AND CONFERENCES.
WENNER WILL BE PERMITTED TO BE ABSENT FROM THE CORPORATION’S FACILITIES DURING
WORKING DAYS TO ATTEND PROFESSIONAL MEETINGS AND TO ATTEND TO SUCH OUTSIDE
PROFESSIONAL DUTIES AS HAVE BEEN MUTUALLY AGREED UPON BETWEEN HIM AND THE
CHAIRPERSON OF THE BOARD OF DIRECTORS.  ATTENDANCE AT SUCH APPROVED MEETINGS AND
ACCOMPLISHMENT OF APPROVED PROFESSIONAL DUTIES SHALL BE FULLY COMPENSATED
SERVICE TIME AND SHALL NOT BE CONSIDERED VACATION TIME. THE CORPORATION SHALL
REIMBURSE WENNER FOR ALL REASONABLE EXPENSES INCURRED BY HIM INCIDENT TO
ATTENDANCE AT APPROVED PROFESSIONAL MEETINGS, AND SUCH REASONABLE ENTERTAINMENT
EXPENSES INCURRED BY WENNER IN FURTHERANCE OF THE CORPORATION’S INTERESTS;
PROVIDED, HOWEVER, THAT SUCH REIMBURSEMENT IS APPROVED BY THE CHAIRPERSON OF THE
BOARD OF DIRECTORS.


 


(I)                                     PROFESSIONAL DUES. THE CORPORATION
AGREES TO PAY DUES AND EXPENSES TO PROFESSIONAL ASSOCIATIONS AND SOCIETIES AND
TO SUCH COMMUNITY AND SERVICE ORGANIZATIONS OF WHICH WENNER IS A MEMBER PROVIDED
SUCH DUES AND EXPENSES ARE APPROVED BY THE CHAIRPERSON OF THE BOARD OF DIRECTORS
AS BEING IN THE BEST INTERESTS OF THE CORPORATION.


 


(J)                                     LIFE INSURANCE. THE CORPORATION SHALL
PROVIDE WENNER WITH LIFE INSURANCE COVERAGE ON THE SAME TERMS AS SUCH COVERAGE
IS PROVIDED TO ALL OTHER EXECUTIVE EMPLOYEES OF THE CORPORATION.


 


(K)                                  BUSINESS EXPENSES. THE CORPORATION SHALL
REIMBURSE WENNER FOR REASONABLE EXPENSES INCURRED BY HIM IN CONNECTION WITH THE
CONDUCT OF BUSINESS OF THE CORPORATION AND ITS SUBSIDIARIES OR OTHER AFFILIATES.

 

3

--------------------------------------------------------------------------------



 


7.             TERMINATION WITHOUT CAUSE.


 


(A)                                  BY THE CORPORATION. THE CORPORATION MAY, IN
ITS DISCRETION, TERMINATE WENNER’S EMPLOYMENT HEREUNDER WITHOUT CAUSE AT ANY
TIME UPON SIXTY (60) DAYS PRIOR WRITTEN NOTICE OR AT SUCH LATER TIME AS MAY BE
SPECIFIED IN SAID NOTICE.  EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, AFTER
SUCH TERMINATION, ALL RIGHTS, DUTIES AND OBLIGATIONS OF BOTH PARTIES SHALL
CEASE.


 


(I)            UPON THE TERMINATION OF EMPLOYMENT PURSUANT TO SUBPARAGRAPH
(A) ABOVE, SUBJECT TO THE TERMS IN SUBPARAGRAPH (II) AND PARAGRAPH 9 BELOW AND
THE REQUIREMENTS OF PARAGRAPH 10 BELOW, IN ADDITION TO ALL ACCRUED AND VESTED
BENEFITS PAYABLE UNDER THE CORPORATION’S EMPLOYMENT AND BENEFIT POLICIES,
INCLUDING, BUT NOT LIMITED TO, UNPAID ANNUAL BONUS AWARDS AND ANY OTHER
INCENTIVE COMPENSATION AWARDS EARNED UNDER THE ANNUAL BONUS PLAN OR ANY OTHER
INCENTIVE COMPENSATION PLAN FOR ANY COMPLETED PERFORMANCE PERIODS, WENNER SHALL
BE PROVIDED WITH THE FOLLOWING SALARY CONTINUATION AND OTHER BENEFITS (AS
DEFINED BELOW) FOR A PERIOD OF TWO (2) YEARS (THE “SEVERANCE PERIOD”): 
(1) SALARY CONTINUATION PAYMENTS FOR EACH YEAR OF THE SEVERANCE PERIOD IN AN
AMOUNT PER YEAR EQUAL TO 150% OF HIS THEN CURRENT ANNUAL BASE SALARY (“SALARY
CONTINUATION”), WHICH SALARY CONTINUATION SHALL BE PAID IN THE SAME MANNER AND
PURSUANT TO THE SAME PAYROLL PROCEDURES THAT WERE IN EFFECT PRIOR TO THE
EFFECTIVE DATE OF TERMINATION; (2) CONTINUATION OF MEDICAL, DENTAL, LIFE
INSURANCE AND DISABILITY INSURANCE FOR HIM, HIS SPOUSE AND HIS DEPENDENTS,
DURING THE SEVERANCE PERIOD, AS IN EFFECT ON THE EFFECTIVE DATE OF TERMINATION
(“OTHER BENEFITS”), OR IF THE CONTINUATION OF ALL OR ANY OF THE OTHER BENEFITS
IS NOT AVAILABLE BECAUSE OF HIS STATUS AS A TERMINATED EMPLOYEE, A PAYMENT EQUAL
TO THE MARKET VALUE OF SUCH EXCLUDED OTHER BENEFITS; (3) IF ALLOWABLE UNDER THE
CORPORATION’S QUALIFIED PENSION PLAN IN EFFECT ON THE DATE OF TERMINATION,
CREDIT FOR ADDITIONAL YEARS OF SERVICE DURING THE SEVERANCE PERIOD; AND
(4) OUTPLACEMENT SERVICES OF AN INDEPENDENT THIRD PARTY, MUTUALLY SATISFACTORY
TO BOTH PARTIES, UNTIL THE EARLIER OF ONE YEAR AFTER THE EFFECTIVE DATE OF
TERMINATION, OR UNTIL HE OBTAINS NEW EMPLOYMENT; THE COST FOR SUCH SERVICE WILL
BE PAID IN FULL BY THE CORPORATION.


 


(II)           SUBJECT TO PARAGRAPH 10 BELOW, IN THE EVENT WENNER ACCEPTS OTHER
EMPLOYMENT DURING THE SEVERANCE PERIOD, THE CORPORATION SHALL CONTINUE THE
SALARY CONTINUATION IN FORCE UNTIL THE END OF THE SEVERANCE PERIOD. ALL OTHER
BENEFITS DESCRIBED IN SUBPARAGRAPH (I)(2) AND THE BENEFIT SET FORTH IN (I)(3),
OTHER THAN ALL ACCRUED AND VESTED BENEFITS PAYABLE UNDER THE CORPORATION’S
EMPLOYMENT AND BENEFIT POLICIES, SHALL CEASE.


 


(III)          WENNER SHALL NOT BE REQUIRED TO SEEK OR ACCEPT ANY OTHER
EMPLOYMENT. RATHER, THE ELECTION OF WHETHER TO SEEK OR ACCEPT OTHER EMPLOYMENT
SHALL BE SOLELY WITHIN WENNER’S DISCRETION. IF DURING THE SEVERANCE PERIOD
WENNER IS RECEIVING ALL OR ANY PART OF THE BENEFITS SET FORTH IN SUBPARAGRAPH
(I) ABOVE AND HE SHOULD DIE, THEN SALARY CONTINUATION REMAINING DURING THE
SEVERANCE PERIOD SHALL BE PAID FULLY AND COMPLETELY TO HIS SPOUSE OR SUCH
INDIVIDUAL DESIGNATED BY HIM OR IF NO SUCH PERSON IS DESIGNATED TO HIS ESTATE.


 


(B)                                 RELEASE. THE OBLIGATION OF THE CORPORATION
TO PROVIDE THE SALARY CONTINUATION AND OTHER BENEFITS DESCRIBED IN SUBPARAGRAPH
(A) ABOVE IS CONTINGENT UPON AND SUBJECT TO THE EXECUTION AND DELIVERY BY WENNER
OF A GENERAL RELEASE, IN FORM AND SUBSTANCE SATISFACTORY TO WENNER AND THE
CORPORATION.  THE CORPORATION WILL PROVIDE WENNER WITH A COPY OF A GENERAL
RELEASE SATISFACTORY TO THE CORPORATION SIMULTANEOUSLY WITH OR AS SOON AS
ADMINISTRATIVELY

 

4

--------------------------------------------------------------------------------



 


PRACTICABLE FOLLOWING THE DELIVERY OF THE NOTICE OF TERMINATION PROVIDED IN
SECTION 7(A), OR AT OR AS SOON AS ADMINISTRATIVELY PRACTICABLE FOLLOWING THE
EXPIRATION OF THE CORPORATION’S RIGHT TO CURE PROVIDED IN SECTION 7(D) OR
SECTION 9, BUT NOT LATER THAN TWENTY-ONE (21) DAYS BEFORE THE DATE PAYMENTS ARE
REQUIRED TO BE BEGIN UNDER SECTION 7(A).  WENNER SHALL DELIVER THE EXECUTED
RELEASE TO THE CORPORATION EIGHT DAYS BEFORE THE DATE PAYMENTS ARE REQUIRED TO
BEGIN UNDER SECTION 7(A).


 


WITHOUT LIMITING THE FOREGOING, SUCH GENERAL RELEASE SHALL PROVIDE THAT FOR AND
IN CONSIDERATION OF THE ABOVE SALARY CONTINUATION AND OTHER BENEFITS, WENNER
RELEASES AND GIVES UP ANY AND ALL CLAIMS AND RIGHTS ENSUING FROM HIS EMPLOYMENT
AND TERMINATION WITH THE CORPORATION, WHICH HE MAY HAVE AGAINST THE CORPORATION,
A SUBSIDIARY OR OTHER AFFILIATE, THEIR RESPECTIVE TRUSTEES, OFFICERS, MANAGERS,
EMPLOYEES AND AGENTS, ARISING FROM OR RELATED TO HIS EMPLOYMENT AND/OR
TERMINATION.  THIS RELEASES ALL CLAIMS, WHETHER BASED UPON FEDERAL, STATE, LOCAL
OR COMMON LAW, RULES OR REGULATIONS.  SUCH RELEASE SHALL SURVIVE THE TERMINATION
OR EXPIRATION OF THIS AGREEMENT.


 


(C)                                  VOLUNTARY TERMINATION.  SHOULD WENNER IN
HIS DISCRETION ELECT TO TERMINATE THIS AGREEMENT, HE SHALL GIVE THE CORPORATION
AT LEAST SIXTY (60) DAYS PRIOR WRITTEN NOTICE OF HIS DECISION TO TERMINATE.
EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, AT THE END OF THE SIXTY (60) DAY
NOTICE PERIOD, ALL RIGHTS, DUTIES AND OBLIGATIONS OF BOTH PARTIES TO THE
AGREEMENT SHALL CEASE, EXCEPT FOR ANY AND ALL ACCRUED AND VESTED BENEFITS UNDER
THE CORPORATION’S EXISTING EMPLOYMENT AND BENEFIT POLICIES, INCLUDING BUT NOT
LIMITED TO, UNPAID INCENTIVE COMPENSATION AWARDS EARNED UNDER THE ANNUAL BONUS
PLAN OR ANY OTHER INCENTIVE COMPENSATION PLAN FOR ANY COMPLETED PERFORMANCE
PERIODS. AT ANY TIME DURING THE SIXTY (60) DAY NOTICE PERIOD, THE CORPORATION
MAY PAY WENNER FOR THE COMPENSATION OWED FOR SAID NOTICE PERIOD AND IN ANY SUCH
EVENT WENNER’S EMPLOYMENT TERMINATION SHALL BE EFFECTIVE AS OF THE DATE OF THE
PAYMENT.


 


(D)                                 ALTERATION OF DUTIES.  IF THE BOARD OF
DIRECTORS OF THE CORPORATION IN ITS SOLE DISCRETION TAKES ACTION WHICH
SUBSTANTIALLY CHANGES OR ALTERS WENNER’S AUTHORITY OR DUTIES SO AS TO
EFFECTIVELY PREVENT HIM FROM PERFORMING THE DUTIES OF THE PRESIDENT AND CHIEF
EXECUTIVE OFFICER AS DEFINED IN THIS AGREEMENT, OR REQUIRES THAT HIS OFFICE BE
LOCATED AT AND/OR PRINCIPAL DUTIES BE PERFORMED AT A LOCATION MORE THAN
FORTY-FIVE (45) MILES FROM THE PRESENT CORPORATION OFFICE LOCATED IN PARSIPPANY,
NEW JERSEY, THEN WENNER MAY, AT HIS OPTION AND UPON WRITTEN NOTICE TO THE BOARD
OF DIRECTORS WITHIN THIRTY (30) DAYS AFTER THE BOARD’S ACTION, CONSIDER HIMSELF
TERMINATED WITHOUT CAUSE AND ENTITLED TO THE BENEFITS SET FORTH IN SECTION 7(A),
UNLESS WITHIN THIRTY (30) DAYS AFTER DELIVERY OF SUCH NOTICE, WENNER’S DUTIES
HAVE BEEN RESTORED.


 


(E)                                  DISABILITY.


 


(I)            THE CORPORATION, IN ITS SOLE DISCRETION, MAY TERMINATE WENNER’S
EMPLOYMENT UPON HIS TOTAL DISABILITY. IN THE EVENT HE IS TERMINATED PURSUANT TO
THIS SUBPARAGRAPH, HE SHALL BE ENTITLED TO THE BENEFITS SET FORTH IN
SECTION 7(A), PROVIDED HOWEVER, THAT THE ANNUAL BASE SALARY COMPONENT OF SALARY
CONTINUATION SHALL BE REDUCED BY ANY AMOUNTS PAID TO WENNER UNDER ANY DISABILITY
BENEFITS PLAN OR INSURANCE POLICY. FOR PURPOSES OF THIS AGREEMENT, THE TERM
“TOTAL DISABILITY” SHALL MEAN DEATH OR ANY PHYSICAL OR MENTAL CONDITION WHICH
PREVENTS WENNER FROM PERFORMING HIS DUTIES UNDER THIS CONTRACT FOR AT LEAST FOUR
(4) CONSECUTIVE MONTHS. THE DETERMINATION OF WHETHER OR NOT A PHYSICAL OR MENTAL
CONDITION WOULD

 

5

--------------------------------------------------------------------------------



 


PREVENT WENNER FROM THE PERFORMANCE OF HIS DUTIES SHALL BE MADE BY THE BOARD OF
DIRECTORS IN ITS DISCRETION. IF REQUESTED BY THE BOARD OF DIRECTORS, WENNER
SHALL SUBMIT TO A MENTAL OR PHYSICAL EXAMINATION BY AN INDEPENDENT PHYSICIAN
SELECTED BY THE CORPORATION AND REASONABLY ACCEPTABLE TO HIM TO ASSIST THE BOARD
OF DIRECTORS IN ITS DETERMINATION, AND HIS ACCEPTANCE OF SUCH PHYSICIAN SHALL
NOT BE UNREASONABLY WITHHELD OR DELAYED.  FAILURE TO COMPLY WITH THIS REQUEST
SHALL PREVENT HIM FROM CHALLENGING THE BOARD’S DETERMINATION.


 


(F)                                    RETIREMENT. THE CORPORATION, IN ITS SOLE
DISCRETION, MAY ESTABLISH A RETIREMENT POLICY FOR ITS EXECUTIVE EMPLOYEES,
INCLUDING WENNER, WHICH INCLUDES THE AGE FOR MANDATORY RETIREMENT FROM
EMPLOYMENT WITH THE CORPORATION. UPON THE TERMINATION OF EMPLOYMENT PURSUANT TO
SUCH RETIREMENT POLICY, ALL RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT SHALL
CEASE, EXCEPT THAT WENNER SHALL BE ENTITLED TO ANY AND ALL ACCRUED AND VESTED
BENEFITS UNDER THE CORPORATION’S EXISTING EMPLOYMENT AND BENEFITS POLICIES,
INCLUDING BUT NOT LIMITED TO UNPAID INCENTIVE COMPENSATION AWARDS EARNED UNDER
THE ANNUAL BONUS PLAN OR ANY OTHER INCENTIVE COMPENSATION PLAN FOR ANY COMPLETED
PERFORMANCE PERIODS.


 


(G)                                 OTHER PAYMENTS.  IF WENNER IS LIABLE FOR THE
PAYMENT OF ANY EXCISE TAX (THE “EXCISE TAX”) PURSUANT TO SECTION 4999 OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), OR ANY SUCCESSOR OR LIKE
PROVISION, WITH RESPECT TO ANY PAYMENT OR PROPERTY TRANSFERS RECEIVED OR TO BE
RECEIVED UNDER THIS AGREEMENT OR OTHERWISE, THE CORPORATION SHALL PAY WENNER AN
AMOUNT (THE “SPECIAL REIMBURSEMENT”) WHICH, AFTER PAYMENT OF ANY FEDERAL, STATE
AND LOCAL TAXES, INCLUDING ANY FURTHER EXCISE TAX UNDER CODE SECTION 4999, WITH
RESPECT TO OR RESULTING FROM THE SPECIAL REIMBURSEMENT, WOULD PLACE WENNER IN
THE SAME ECONOMIC POSITION THAT HE WOULD HAVE ENJOYED IF THE EXCISE TAX HAD NOT
APPLIED TO SUCH PAYMENTS.  THE SPECIAL REIMBURSEMENT SHALL BE PAID AS SOON AS
PRACTICABLE FOLLOWING FINAL DETERMINATION OF THE AMOUNT OF THE EXCISE TAX, BUT
IN NO EVENT LATER THAN THE LAST DAY OF WENNER’S TAXABLE YEAR FOLLOWING THE
TAXABLE YEAR FOR WHICH THE EXCISE TAX IS DUE.


 


8.             TERMINATION FOR CAUSE. WENNER’S EMPLOYMENT UNDER THIS AGREEMENT
MAY BE TERMINATED BY THE CORPORATION, IMMEDIATELY UPON WRITTEN NOTICE IN THE
EVENT AND ONLY IN THE EVENT OF THE FOLLOWING CONDUCT:  CONVICTION OF A FELONY OR
ANY OTHER CRIME INVOLVING MORAL TURPITUDE, WHETHER OR NOT RELATING TO WENNER’S
EMPLOYMENT; HABITUAL UNEXCUSED ABSENCE FROM THE FACILITIES OF THE CORPORATION;
HABITUAL SUBSTANCE ABUSE; WILLFUL DISCLOSURE OF MATERIAL CONFIDENTIAL
INFORMATION OF THE CORPORATION AND/OR ITS SUBSIDIARIES OR OTHER AFFILIATES;
INTENTIONAL VIOLATION OF CONFLICTS OF INTEREST POLICIES ESTABLISHED BY THE BOARD
OF DIRECTORS; WANTON OR WILLFUL FAILURE TO COMPLY WITH THE LAWFUL WRITTEN
DIRECTIONS OF THE BOARD OR OTHER SUPERIORS; AND WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE THAT RESULTS IN DAMAGE TO THE INTERESTS OF THE CORPORATION AND ITS
SUBSIDIARIES OR OTHER AFFILIATES. SHOULD ANY OF THESE SITUATIONS OCCUR, THE
BOARD OF DIRECTORS WILL PROVIDE WENNER WRITTEN NOTICE SPECIFYING THE EFFECTIVE
DATE OF SUCH TERMINATION. UPON THE EFFECTIVE DATE OF SUCH TERMINATION, ANY AND
ALL PAYMENTS AND BENEFITS DUE WENNER UNDER THIS AGREEMENT SHALL CEASE EXCEPT FOR
ANY ACCRUED AND VESTED BENEFITS PAYABLE UNDER THE CORPORATION’S EMPLOYMENT AND
BENEFIT POLICIES, INCLUDING ANY UNPAID AMOUNTS OWED UNDER THE ANNUAL BONUS PLAN
OR ANY OTHER INCENTIVE COMPENSATION PLAN.


 


9.             MAJOR TRANSACTION. IF, DURING THE TERM, THE CORPORATION
CONSUMMATES A MAJOR TRANSACTION AND WENNER IS NOT THE PRESIDENT AND CHIEF
EXECUTIVE OFFICER WITH DUTIES AND

 

6

--------------------------------------------------------------------------------



 


RESPONSIBILITIES SUBSTANTIALLY EQUIVALENT TO THOSE DESCRIBED HEREIN AND/OR IS
NOT ENTITLED TO SUBSTANTIALLY THE SAME BENEFITS AS SET FORTH IN THIS AGREEMENT,
THEN WENNER SHALL HAVE THE RIGHT TO TERMINATE HIS EMPLOYMENT UNDER THIS
AGREEMENT AND SHALL BE ENTITLED TO THE BENEFITS SET FORTH IN SECTION 7(A). 
WENNER SHALL PROVIDE THE CORPORATION WITH WRITTEN NOTICE OF HIS DESIRE TO
TERMINATE HIS EMPLOYMENT UNDER THIS AGREEMENT PURSUANT TO THIS PARAGRAPH WITHIN
NINETY (90) DAYS OF THE EFFECTIVE DATE OF THE MAJOR TRANSACTION AND THE
SEVERANCE PERIOD SHALL COMMENCE AS OF THE EFFECTIVE DATE OF THE TERMINATION OF
THIS AGREEMENT, PROVIDED THE CORPORATION HAS NOT CORRECTED THE BASIS FOR SUCH
NOTICE WITHIN THIRTY (30) DAYS AFTER DELIVERY OF SUCH NOTICE AND FURTHER
PROVIDED THAT THE EFFECTIVE DATE OF TERMINATION OF THIS AGREEMENT SHALL NOT BE
MORE THAN ONE YEAR FOLLOWING THE EFFECTIVE DATE OF THE MAJOR TRANSACTION.  FOR
PURPOSES OF THIS PARAGRAPH, “MAJOR TRANSACTION” SHALL MEAN THE SALE OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE CORPORATION, OR A MERGER, CONSOLIDATION,
SALE OF STOCK OR SIMILAR TRANSACTION OR SERIES OF RELATED TRANSACTIONS WHEREBY A
THIRD PARTY (INCLUDING A “GROUP” AS DEFINED IN SECTION 13(D)(3) OF THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED) ACQUIRES BENEFICIAL OWNERSHIP,
DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE CORPORATION REPRESENTING OVER FIFTY
PERCENT (50%) OF THE COMBINED VOTING POWER OF THE CORPORATION; PROVIDED,
HOWEVER, THAT A MAJOR TRANSACTION SHALL NOT IN ANY EVENT INCLUDE A DIRECT OR
INDIRECT PUBLIC OFFERING OF SECURITIES OF THE CORPORATION, ITS PARENT OR OTHER
AFFILIATES.


 


10.           NON-COMPETITION.  WENNER AGREES THAT DURING (I) THE TERM; (II) THE
ONE (1) YEAR PERIOD FOLLOWING THE EFFECTIVE DATE OF TERMINATION OF THIS
AGREEMENT BY WENNER PURSUANT TO PARAGRAPH 7(C) (VOLUNTARY TERMINATION); AND
(III) THE ONE (1) YEAR PERIOD FOLLOWING THE EFFECTIVE DATE OF TERMINATION BY THE
CORPORATION PURSUANT TO PARAGRAPH 8 (TERMINATION FOR CAUSE), HE SHALL NOT,
DIRECTLY OR INDIRECTLY, BE EMPLOYED OR OTHERWISE ENGAGED TO PROVIDE SERVICES TO
ANY FOOD MANUFACTURER OPERATING IN THE UNITED STATES OF AMERICA WHICH IS
DIRECTLY COMPETITIVE WITH ANY SIGNIFICANT ACTIVITIES CONDUCTED BY THE
CORPORATION OR ITS SUBSIDIARIES OR OTHER AFFILIATES WHOSE PRINCIPAL BUSINESS
OPERATIONS ARE IN THE UNITED STATES OF AMERICA.  WENNER AGREES THAT HIS
ENTITLEMENT TO THE BENEFITS SET FORTH IN SECTION 7(A) ABOVE IS CONTINGENT UPON
HIS COMPLIANCE WITH THE REQUIREMENTS OF THIS PARAGRAPH.


 


11.           CONFIDENTIALITY OF INFORMATION. WENNER RECOGNIZES AND ACKNOWLEDGES
THAT DURING HIS EMPLOYMENT BY THE CORPORATION, HE WILL ACQUIRE CERTAIN
PROPRIETARY AND CONFIDENTIAL INFORMATION RELATING TO THE BUSINESS OF THE
CORPORATION AND ITS SUBSIDIARIES OR OTHER AFFILIATES (THE “INFORMATION”). WENNER
AGREES THAT DURING THE TERM OF HIS EMPLOYMENT UNDER THIS AGREEMENT AND
THEREAFTER, FOR ANY REASON WHATSOEVER, HE SHALL NOT, DIRECTLY OR INDIRECTLY,
EXCEPT IN THE PROPER COURSE OF EXERCISING HIS DUTIES UNDER THIS AGREEMENT, USE
FOR HIS OR ANOTHER THIRD PARTY’S BENEFIT, DISCLOSE, FURNISH, OR MAKE AVAILABLE
TO ANY PERSON, ASSOCIATION OR ENTITY, THE INFORMATION. IN THE EVENT OF A BREACH
OR THREATENED BREACH BY WENNER OF THE PROVISIONS OF THIS PARAGRAPH, THE
CORPORATION SHALL BE ENTITLED TO AN INJUNCTION RESTRAINING HIM FROM VIOLATING
THE PROVISIONS OF THIS PARAGRAPH. NOTWITHSTANDING THE FOREGOING, NOTHING
CONTAINED HEREIN SHALL BE CONSTRUED AS PROHIBITING THE CORPORATION FROM PURSUING
ANY OTHER REMEDIES AVAILABLE TO IT FOR SUCH BREACH OR THREATENED BREACH. FOR
PURPOSES OF THIS PARAGRAPH, “INFORMATION” INCLUDES ANY AND ALL VERBAL OR WRITTEN
MATERIALS, DOCUMENTS, INFORMATION, PRODUCTS, RECIPES, FORMULAS, PROCESSES,
TECHNOLOGIES, PROGRAMS, TRADE SECRETS, CUSTOMER LISTS OR OTHER DATA RELATING TO
THE BUSINESS, AND OPERATIONS OF THE CORPORATION AND/OR ITS SUBSIDIARIES OR OTHER
AFFILIATES.

 

7

--------------------------------------------------------------------------------



 


12.           SUPERSEDING AGREEMENT. THIS AGREEMENT CONSTITUTES THE ENTIRE
AGREEMENT BETWEEN THE PARTIES AND CONTAINS ALL THE AGREEMENTS BETWEEN THEM WITH
RESPECT TO THE SUBJECT MATTER HEREOF. IT ALSO SUPERSEDES ANY AND ALL OTHER
AGREEMENTS OR CONTRACTS, EITHER ORAL OR WRITTEN, BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF.


 


13.           AGREEMENT AMENDMENTS.  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED,
THE TERMS AND CONDITIONS OF THIS AGREEMENT MAY BE AMENDED AT ANY TIME BY MUTUAL
AGREEMENT OF THE PARTIES, PROVIDED THAT BEFORE ANY AMENDMENT SHALL BE VALID OR
EFFECTIVE, IT SHALL HAVE BEEN REDUCED TO WRITING, APPROVED BY THE BOARD OF
DIRECTORS OR THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS, AND SIGNED BY
THE CHAIRPERSON OF THE BOARD OF DIRECTORS, THE CHAIRPERSON OF THE COMPENSATION
COMMITTEE OR THE CHIEF FINANCIAL OFFICER AND WENNER.


 


14.           INVALIDITY OR UNENFORCEABILITY PROVISION.  THE INVALIDITY OR
UNENFORCEABILITY OF ANY PARTICULAR PROVISION OF THIS AGREEMENT SHALL NOT AFFECT
ITS OTHER PROVISIONS AND THIS AGREEMENT SHALL BE CONSTRUED IN ALL ASPECTS AS IF
SUCH INVALID OR UNENFORCEABLE PROVISION HAD BEEN OMITTED.


 


15.           BINDING AGREEMENT; ASSIGNMENT. THIS AGREEMENT SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE CORPORATION AND WENNER, THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS. THE PARTIES RECOGNIZE AND ACKNOWLEDGE THAT
THIS AGREEMENT IS A CONTRACT FOR THE PERSONAL SERVICES OF WENNER AND THAT THIS
AGREEMENT MAY NOT BE ASSIGNED BY HIM NOR MAY THE SERVICES REQUIRED OF HIM
HEREUNDER BE PERFORMED BY ANY OTHER PERSON WITHOUT THE PRIOR WRITTEN CONSENT OF
THE CORPORATION.


 


16.           GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED
UNDER AND IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW JERSEY, WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES.  ANYTHING IN THIS AGREEMENT TO THE CONTRARY
NOTWITHSTANDING, THE TERMS OF THIS AGREEMENT SHALL BE INTERPRETED AND APPLIED IN
A MANNER CONSISTENT WITH THE REQUIREMENTS OF CODE SECTION 409A SO AS NOT TO
SUBJECT WENNER TO THE PAYMENT OF ANY TAX PENALTY OR INTEREST UNDER SUCH SECTION.


 


17.           ENFORCING COMPLIANCE. IF WENNER NEEDS TO RETAIN LEGAL COUNSEL TO
ENFORCE ANY OF THE TERMS OF THIS AGREEMENT EITHER AS A RESULT OF NONCOMPLIANCE
BY THE CORPORATION OR A LEGITIMATE DISPUTE AS TO THE PROVISIONS OF THE
AGREEMENT, THEN ANY FEES INCURRED IN SUCH EXPENSE BY WENNER SHALL BE REIMBURSED
WHOLLY AND COMPLETELY BY THE CORPORATION IF WENNER PREVAILS IN SUCH LEGAL
PROCEEDINGS.


 


18.           NOTICES. ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS
HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED EFFECTIVE WHEN DELIVERED, IF
DELIVERED IN PERSON, OR UPON RECEIPT IF MAILED BY OVERNIGHT COURIER OR BY
CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO THE
PARTIES AT THE ADDRESSES SET FORTH BELOW, OR AT SUCH OTHER ADDRESSES AS THE
PARTIES MAY DESIGNATE BY LIKE WRITTEN NOTICE:


 

To the Corporation at:

 

B&G Foods, Inc

 

 

Four Gatehall Drive

 

 

Suite 110

 

8

--------------------------------------------------------------------------------


 

 

 

Parsippany, NJ 07054

 

 

Attn: General Counsel

 

To Wenner at:

 

his then current address included in the employment records of the Corporation

 


19.           OTHER TERMS RELATING TO CODE SECTION 409A.  WENNER’S RIGHT TO
SALARY CONTINUATION, RIGHT TO OTHER BENEFITS, AND RIGHT TO REIMBURSEMENTS UNDER
THIS AGREEMENT EACH SHALL BE TREATED AS A RIGHT TO A SERIES OF SEPARATE PAYMENTS
UNDER TREASURY REGULATION SECTION 1.409A-2(B)(2)(III).


 


(A)                                  REIMBURSEMENTS.  ANY REIMBURSEMENTS MADE OR
IN-KIND BENEFITS PROVIDED UNDER THIS AGREEMENT SHALL BE SUBJECT TO THE FOLLOWING
CONDITIONS:


 

(i)            The reimbursement of any expense shall be made not later than the
last day of Wenner’s taxable year following Wenner’s taxable year in which the
expense was incurred (unless this Agreement specifically provides for
reimbursement by an earlier date).  The right to reimbursement of an expense or
payment of an in-kind benefit shall not be subject to liquidation or exchange
for another benefit.

 

(ii)           Any reimbursement made under Section 7(a)(i)(2), 7(d), 7(e) or 9
for expenses for medical coverage purchased by Wenner, if made during the period
of time Wenner would be entitled (or would, but for such reimbursement, be
entitled) to continuation coverage under the Corporation’s medical insurance
plan pursuant to COBRA if Wenner had elected such coverage and paid the
applicable premiums, shall be exempt from Code section 409A and the six-month
delay in payment described below pursuant to Treasury Regulation section
1.409A-1(b)(9)(v)(B).

 

(iii)          Any reimbursement or payment made under Section 7(a)(i)(2), 7(d),
7(e) or 9 for reasonable expenses for outplacement services for Wenner shall be
exempt from Code section 409A and the six-month delay in payment described below
pursuant to Treasury Regulation section 1.409A-1(b)(9)(v)(A).

 


(B)                                 SHORT-TERM DEFERRALS.  IT IS INTENDED THAT
PAYMENTS MADE UNDER THIS AGREEMENT DUE TO WENNER’S TERMINATION OF EMPLOYMENT
THAT ARE NOT OTHERWISE SUBJECT TO CODE SECTION 409A, AND WHICH ARE PAID ON OR
BEFORE THE 15TH DAY OF THE THIRD MONTH FOLLOWING THE END OF WENNER’S TAXABLE
YEAR IN WHICH HIS TERMINATION OF EMPLOYMENT OCCURS, SHALL BE EXEMPT FROM
COMPLIANCE WITH CODE SECTION 409A PURSUANT TO THE EXEMPTION FOR SHORT-TERM
DEFERRALS SET FORTH IN TREASURY REGULATION SECTION 1.409A-1(B)(4).


 


(C)                                  SEPARATION PAY UPON INVOLUNTARY TERMINATION
OF EMPLOYMENT.  IT IS INTENDED THAT PAYMENTS MADE UNDER THIS AGREEMENT DUE TO
WENNER’S INVOLUNTARY TERMINATION OF EMPLOYMENT UNDER SECTION 7(A)(I)(2), 7(D),
7(E) OR 9 THAT ARE NOT OTHERWISE EXEMPT FROM COMPLIANCE WITH CODE SECTION 409A,
AND WHICH ARE SEPARATION PAY DESCRIBED IN TREASURY REGULATION SECTION
1.409A-1(B)(9)(III), SHALL BE EXEMPT FROM COMPLIANCE WITH CODE SECTION 409A TO
THE EXTENT THAT THE AGGREGATE AMOUNT DOES NOT EXCEED TWO TIMES THE LESSER OF
(I) WENNER’S ANNUALIZED

 

9

--------------------------------------------------------------------------------



 


COMPENSATION FOR HIS TAXABLE YEAR PRECEDING THE TAXABLE YEAR IN WHICH HIS
TERMINATION OF EMPLOYMENT OCCURS AND (II) THE MAXIMUM AMOUNT THAT MAY BE TAKEN
INTO ACCOUNT UNDER A QUALIFIED PLAN PURSUANT TO CODE SECTION 401(A)(17) FOR THE
YEAR IN WHICH THE TERMINATION OF EMPLOYMENT OCCURS.


 


(D)                                 SIX-MONTH DELAY.  ANYTHING IN THIS AGREEMENT
TO THE CONTRARY NOTWITHSTANDING, PAYMENTS TO BE MADE UNDER THIS AGREEMENT UPON
TERMINATION OF WENNER’S EMPLOYMENT THAT ARE SUBJECT TO CODE SECTION 409A
(“COVERED PAYMENT”) SHALL BE DELAYED FOR SIX MONTHS FOLLOWING SUCH TERMINATION
OF EMPLOYMENT IF WENNER IS A “SPECIFIED EMPLOYEE” ON THE DATE OF HIS TERMINATION
OF EMPLOYMENT.  ANY COVERED PAYMENT DUE WITHIN SUCH SIX-MONTH PERIOD SHALL BE
DELAYED TO THE END OF SUCH SIX-MONTH PERIOD.  THE CORPORATION WILL INCREASE THE
COVERED PAYMENT TO INCLUDE INTEREST PAYABLE ON SUCH COVERED PAYMENT AT THE
INTEREST RATE DESCRIBED BELOW FROM THE DATE OF WENNER’S TERMINATION OF
EMPLOYMENT TO THE DATE OF PAYMENT.  THE INTEREST RATE SHALL BE DETERMINED AS OF
THE DATE OF WENNER’S TERMINATION OF EMPLOYMENT AND SHALL BE THE RATE OF INTEREST
THEN MOST RECENTLY PUBLISHED IN THE WALL STREET JOURNAL AS THE “PRIME RATE” AT
LARGE U.S. MONEY CENTER BANKS.  THE CORPORATION WILL PAY THE ADJUSTED COVERED
PAYMENT AT THE BEGINNING OF THE SEVENTH MONTH FOLLOWING WENNER’S TERMINATION OF
EMPLOYMENT. NOTWITHSTANDING THE FOREGOING, IF CALCULATION OF THE AMOUNTS PAYABLE
BY ANY PAYMENT DATE SPECIFIED IN THIS SUBSECTION IS NOT ADMINISTRATIVELY
PRACTICABLE DUE TO EVENTS BEYOND THE CONTROL OF WENNER (OR WENNER’S BENEFICIARY
OR ESTATE) AND FOR REASONS THAT ARE COMMERCIALLY REASONABLE, PAYMENT WILL BE
MADE AS SOON AS ADMINISTRATIVELY PRACTICABLE IN COMPLIANCE WITH CODE SECTION
409A AND THE TREASURY REGULATIONS THEREUNDER.  IN THE EVENT OF WENNER’S DEATH
DURING SUCH SIX-MONTH PERIOD, PAYMENT WILL BE MADE OR BEGIN, AS THE CASE MAY BE
WITH RESPECT TO A PARTICULAR PAYMENT, IN THE PAYROLL PERIOD NEXT FOLLOWING THE
PAYROLL PERIOD IN WHICH WENNER’S DEATH OCCURS.


 


FOR PURPOSES OF THIS AGREEMENT, “SPECIFIED EMPLOYEE” MEANS AN EMPLOYEE OF THE
CORPORATION WHO SATISFIES THE REQUIREMENTS FOR BEING DESIGNATED A “KEY EMPLOYEE”
UNDER CODE SECTION 416(I)(1)(A)(I), (II) OR (III), WITHOUT REGARD TO CODE
SECTION 416(I)(5), AT ANY TIME DURING A CALENDAR YEAR, IN WHICH CASE SUCH
EMPLOYEE SHALL BE CONSIDERED A SPECIFIED EMPLOYEE FOR THE TWELVE-MONTH PERIOD
BEGINNING ON THE NEXT SUCCEEDING APRIL 1.


 

[Signatures on Next Page]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation and Wenner have executed this Agreement as
of the day and year first above written.

 

 

B&G FOODS, INC.

 

 

 

 

 

/s/ Robert C. Cantwell

 

Name: Robert C. Cantwell

 

Title:    Executive Vice President and

 

Chief Financial Officer

 

 

 

 

 

DAVID L. WENNER

 

 

 

 

 

/s/ David L. Wenner

 

11

--------------------------------------------------------------------------------